Citation Nr: 1410227	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.   Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1969 to September 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the file.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service.

2.  Tinnitus had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
      


2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As to the claim of service connection for tinnitus, in light of the fully favorable determination herein, no discussion of compliance with VA's duty to notify and assist is necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  



The RO provided pre-adjudication VCAA notice by letter dated in September 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini, 18 Vet. App. at 119-120 (pre-adjudication VCAA notice); and of Dingess, 19 Vet. App. at 484-86 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records (STRs) and employment records.  .

The Veteran was afforded a VA examination in January 2011.  As the report of the VA examination is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 (wartime service).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include sensorineural hearing loss (SNHL) as an organic disease of the nervous system, if it becomes manifest to a degree of 10 percent within one year from date of separation from service.

Impaired hearing is considered a disability for the purpose of VA disability compensation when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).



When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The Veteran contends that he developed his currently diagnosed bilateral hearing loss as the result of noise exposure in service.  The Veteran has competently and credibly reported noise exposure in service, including a land mine explosion.  Moreover, VA has acknowledged that his MOS are consistent with a high probability of military noise exposure.  Accordingly, the Board finds that the Veteran was exposed to noise as described in service.  

As discussed below, the Veteran has been diagnosed with a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  The issue therefore turns on whether there is a nexus between the current hearing loss disability and noise exposure in service.

The record contains numerous audiograms.  The earliest two are in the STRs as part of the Veteran's induction and separation examinations.  Thirty-eight audiograms, dated from February 1978 to October 2001, are part of the Veteran's s post-service employer's Hearing Conservation program.  


The last audiogram is part of the VA examination in 2011.  None of the audiograms included speech discrimination testing results except the VA examination that showed 88 percent speech recognition bilaterally.

The puretone threshold levels of the in-service audiograms, in decibels, are as follows: 

September 1969 - Induction Examination
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
15
15
10
0
15

September 1971 - Separation Examination
HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
15
0
20
LEFT
15
10
10
0
10

On both the induction and separation examination reports, the Veteran reported normal hearing.  Thus, the Veteran's STRs do not reflect any reports of hearing impairment.  The only audiometric tests conducted during service were the induction and separation audiograms, neither of which show an auditory threshold over 20 Hertz.  Therefore, neither of the two older audiograms show hearing loss for VA purposes during service.

The Hearing Conservation program audiograms show that the Veteran did not have hearing loss disability for VA purposes in February 1978, or for several years thereafter.  The earliest objective evidence of bilateral hearing loss for VA purposes occurs in August 1989 in the right ear, and August 1997 in the left ear.  That is, the audiograms are the earliest evidence that at least one of the auditory thresholds was 40 decibels or greater, or at least three of the auditory thresholds were 26 decibels or greater.  The puretone threshold levels, in decibels, are as follows: 



February 1978
HERTZ
500
1000
2000
3000
4000
RIGHT
3
5
6
10
3
LEFT
1
6
4
0
4

August 1989
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
10
40
50
LEFT
5
10
10
15
5

August 1997
HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
25
50
55
LEFT
5
10
20
35
40

Subsequent audiograms, including the VA examination report, show continued hearing loss disability for VA purposes. 

The earliest subjective complaint of hearing loss in the record is the Veteran's August 2010 claim application.  He reported that he had experienced hearing loss since the land mine explosion in service.  

The 2011 VA examiner stated that the Veteran reported military exposure to artillery and diesel engine noise and the land mine explosion.  He also reported a post-service history of noise exposure working in a manufacturing factory with mandatory hearing protection.  Recreational noise exposure was denied.  The VA examiner diagnosed normal to severe bilateral SNHL.  Based on his examination and a review of the STRs, the examiner expressed the opinion that bilateral hearing loss was not at least as likely a result of noise exposure during service.  The VA examiner explained that exposure to impulse sounds results in immediate and permanent hearing loss.  



Similarly, continuous and repeated exposure to loud noise may also cause permanent hearing loss.  However, as such damage occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift.  Thus, the audiogram at the time of separation from service that did not show any significant threshold shifts verifies that permanent hearing loss was not present at separation.  The VA examiner concluded it was most likely that the hearing loss resulted from post-military occupational noise exposure and presbycusis  The Board finds that the medical opinion is probative, as it was predicated upon a review of the record and examination and is supported by a sufficient rationale.    

A medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, in the instant case, the Veteran has not submitted any evidence linking his hearing loss to service, aside from his own lay assertions.  

Despite the fact that the Veteran's service treatment records are negative for objective evidence of a bilateral hearing loss disability as defined by VA regulations, he is competent to describe a history of hearing problems that began in service.  38 C.F.R. § 3.159(a)(2); Washington; Layno. 

Moreover, the mere fact that the Veteran's assertions are not supported by contemporaneous clinical evidence does not render the assertions inherently incredible.  The Veteran has consistently described decreased hearing since the land mine explosion in service and there is no affirmative evidence that the Veteran is not credible.  Thus the Board finds the Veteran's assertions credible.





Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of hearing loss for VA purposes falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  While the Veteran is capable of credibly reporting symptoms such as decreased hearing acuity, he has not shown that he has specialized training sufficient to render a diagnosis of bilateral hearing loss for VA purposes, as that determination requires expertise in administering an audiological examination.  38 C.F.R. § 3.385.  Accordingly, his opinion as to the etiology of his bilateral hearing loss is not competent medical evidence.  

Here, the VA examiner's medical opinion is that the Veteran's hearing loss was less likely than not related to in-service noise exposure.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay assertions.  The medical evidence thus fails to show that the current bilateral hearing loss disability is related to service.

Nevertheless, service connection may be established by chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b).  Here chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply, because SNHL is a chronic disease (a disease of the central nervous) enumerated in the regulation listing named chronic diseases in 38 C.F.R. § 3.309(a).  






See Walker v. Shinseki,708 F.3d 1331 (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.)  38 C.F.R. §§ 3.303(b), 3.309(a)).

As discussed earlier, the Veteran has competently and credibly reported decreased hearing since service.  However, it does not necessarily follow that there is a relationship between the current hearing loss disability and the continuity of symptomatology that the Veteran avers.  As a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  

Moreover, a hearing loss disability is not a simple medical condition that the Veteran is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that the current hearing loss disability under 38 C.F.R. § 3.385 was present during service.  To this extent the Veteran's statements are excluded, that is, not admissible as evidence favorable to claim.

Finally, the Board has considered whether the Veteran may be entitled to hearing loss on a presumptive basis.  Where a Veteran served for at least 90 days during a period of war, as the Veteran did, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  


In October 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider SNHL an organic disease of the nervous system and therefore a presumptive disability.  However, in this case, there is no evidence that the Veteran manifested SNHL to a degree of 10 percent within one year of September 1971, his date of separation.  Rather, hearing loss for VA purposes is not shown until 1989 in the right ear and 1997 in the left ear.  Therefore the Veteran is not entitled to service connection on a presumptive basis.

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability, service connection is not warranted.  38 U.S.C.A. § 5107(b).
Tinnitus

The STRs contain no complaint, diagnosis, or treatment of tinnitus.  The first report of tinnitus in the record is in the Veteran's August 2010 claim application, wherein he complained of tinnitus due to noise exposure in service.  

In lay statements and in hearing testimony, the Veteran reported that he had served as an engineer in Vietnam delivering water to different firing bases and was routinely exposed to the noise of the water pump and the noise of the diesel tanks he drove.  He was also exposed to noise during weapons training on an M14, M16, and grenades.  Significantly, while in Vietnam he drove over a land mine that exploded.  The Veteran provided photographs of himself standing next to the damaged vehicle.  He testified and reported at the VA examination and in lay statements that he has had continuous ringing in his ears since the explosion in service.

In April 2012 in the supplemental statement of the case, VA acknowledged that the Veteran's military occupational specialties (MOS) were listed as having a high probability of military noise exposure.





On VA examination, the VA examiner expressed the opinion that it was less likely than not that the tinnitus was related to noise exposure in service, because the Veteran had normal hearing at separation.  The VA examiner suggested that the tinnitus was more likely due to presbycusis and post-service civilian noise exposure.

Analysis 

On the basis of the STRs alone, tinnitus is not affirmatively shown to be present in service.  But the absence of in-service documentation is not dispositive as to whether tinnitus began in service.

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, namely, tinnitus  began in service.  While there is no contemporaneous documentation of tinnitus in service, the Veteran was exposed to noise in service, and the Veteran is competent to describe tinnitus.  Moreover, the Veteran's reports have been consistent and there is no affirmative evidence that the Veteran is not credible.

As for evidence against the claim, the VA examiner concluded that the Veteran's tinnitus was not likely related to service, at least in part, because hearing loss was not noted in service.  






The medical opinion does not adequately consider and analyze the Veteran's competent and credible account of tinnitus, including during and since service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40.

Further, the VA examiner relied largely, if not entirely, on the absence of corroborating medical evidence, which under the circumstances of the case, has minimal probative value as the Board finds that the Veteran was exposed to noise in service and the Veteran is competent to describe tinnitus during and after service, which the Board finds credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006).

The probative evidence sufficiently places the onset of tinnitus in service because the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Service connection for tinnitus is warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


